Citation Nr: 1816127	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-21 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for hypertension.


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel














INTRODUCTION

The Veteran served on active duty from September 1984 to October 2004.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in July 2016, when it was remanded for additional development.


FINDING OF FACT

The Veteran's hypertension has required management by daily medications; however, has never been manifested by blood pressure readings with diastolic pressure predominantly 100 or more or by systolic pressure predominantly 160 or more.


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking a compensable rating for his service-connected hypertension.

Under Diagnostic Code 7101, hypertension warrants a 10 percent rating where diastolic pressure is predominately 100 or more; systolic pressure predominately 160 or more, or if there is a history of diastolic pressure predominately 100 or more and the individual requires continuous medication for control.  A 20 percent disability evaluation for hypertension requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes that the rating criteria for Diagnostic Codes 7101 are successive.  In other words, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  Therefore, if any criterion is not met at a particular level, the Veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that the conjunctive "and" and "with" in a statutory provision means that all of the listed conditions must be met).

Having considered all the evidence of record, the Board finds that the preponderance of the evidence is against a compensable rating for hypertension.  In that regard, the evidence shows that the Veteran has required medications taken continuously and daily to control his hypertension.  Nonetheless, the most probative evidence of record does not show that his hypertension is (or has historically been) predominantly manifested by diastolic pressure that is 100 or more, or, systolic pressure that is predominantly 160 or more.

Prior to the appellate period, the Veteran had evidence of elevated blood pressure, including 143/93 in October 2005, 140/96 in July 2006, 134/106 in August 2007, 135/99 in December 2008 and 140/103 in January 2011.  

On VA examination in August 2011, the Veteran reported being diagnosed with hypertension.  He reported that medication was started with achievement of blood pressure goal after an initial adjustment.  The Veteran also reported adhering to a sodium restricted diet and a regular exercise program.  The Veteran reported current treatment with Zestorectic daily.  He did not report any apparent side effects from hypertension or the hypertension medication.  The Veteran's blood pressure readings on examination were 106/70, 110/70, and 110/70.  The examiner noted that the Veteran does not have a history of a diastolic blood pressure reading of predominantly 100 or more.  The examiner noted that there was no effect on the Veteran's ability to work. 

In his October 2012 notice of disagreement, the Veteran indicated he changed hypertension medication in January 2011 and that he has been taking medication daily to control his hypertension for many years. 

In May 2014 the Veteran submitted numerous at home blood pressure readings with evidence of elevated blood pressure.  On April 13, 2014 the Veteran showed elevated blood pressure at 160/100 and 170/90.  On April 14, 2014, the Veteran's blood pressure readings were 143/89 and 139/94.  On April 16, 2014, the Veteran had elevated blood pressure at 166/106, 180/104, and 170/106.  On April 17, 2014 the Veteran's blood pressure readings were 139/93 and 159/95. 

The private and VA treatment records document continuous medication management for his hypertension.

Pursuant to a July 2016 Board remand, the Veteran was afforded a VA examination in November 2016.  The examiner noted the Veteran meant to inform the August 2011 VA examiner that his usually well controlled hypertension was high despite medication.  The examiner noted that the Veteran required medication to control his hypertension using both Lisinopril and Metoprolol daily.  The examiner indicated that the Veteran does not have a history of diastolic blood pressure elevation to predominantly 100 or more.  On examination, the Veteran's blood pressure readings were 135/86, 131/76 and 142/90.  His average blood pressure reading was 136/84.  The examiner indicated that the Veteran's hypertension did not impact his ability to work.

VA treatment records also do not contain evidence of predominant diastolic blood pressure of 100 or more or a predominant systolic blood pressure of 160 or more to warrant a compensable rating under Diagnostic Code 7101.  For example, the Veteran's treatment records during the appeal period document blood pressure readings of 110/80 (January 2011), 114/60 (June 2012), 107/71 (May 2014), 118/80 (June 2014), 129/87 (July 2014), 120/90 (September 2015), 132/90 (December 2015), 135/86 (August 2016), 131/76 (October 2016).  The most recent blood pressure reading taken in December 2016 was 126/89.

Based on the evidence of record, the Board concludes that a compensable rating for hypertension is not warranted for any period on appeal.  As discussed above, the early VA treatment records do not establish a history of diastolic readings of predominantly 100 or more and the treatment and examination records during the appellate period do not establish a current predominance of diastolic readings of 100 or more or 160 or more for the systolic reading.  The Board acknowledges that the Veteran has had multiple diastolic readings greater than 100, both prior to and during the appellate period; however, the Board finds that these readings do not demonstrate diastolic readings of predominantly 100 or more.  Prior to and during the appellate period, the majority of the diastolic blood pressure readings noted were less than 100.  During the August 2011 and November 2016 VA examinations none of the diastolic readings rose to a compensable level and the treatment records document that less than half the noted diastolic readings were 100 mmHg or greater.  The records show that the Veteran sometimes has diastolic readings greater than 100, but more often does not.  As such, the Board finds that the Veteran does not have current or historical diastolic readings of 100 or more and the record similarly shows that systolic readings have not been predominantly 160 or more.  Therefore, a compensable rating is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

As the preponderance of the evidence is against a compensable rating for hypertension, the benefit-of-the-doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for hypertension is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


